Case 1:21-cv-23329-MGC Document 1 Entered on FLSD Docket 09/15/2021 Page 1 of 12




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                 CASE NO.:


  JANIE COOPER,

           Plaintiff,
  vs.

  CARNIVAL CORPORATION, d/b/a
  CARNIVAL CRUISE LINES,

        Defendant.
  _______________________________/

               COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

           COMES NOW, the Plaintiff, JANIE COOPER, by and through undersigned counsel, and

  sues the Defendant, CARNIVAL CORPORATION, d/b/a CARNIVAL CRUISE LINES, and

  further states as follows:

                               PARTIES, JURISDICTION, AND VENUE

        1. Plaintiff, JANIE COOPER, is sui juris, and a citizen and resident of the state of South

           Carolina.

        2. Defendant CARNIVAL CORPORATION (“CARNIVAL”) is a Panamanian corporation

           with its principal place of business in Miami-Dade County, Florida. At all times material

           Defendant CARNIVAL CORPORATION did business under the fictitious name of

           CARNIVAL CRUISE LINES. For jurisdictional purposes, CARNIVAL is both a citizen

           of Panama and a citizen of Florida.

        3. The matter in controversy exceeds, exclusive of interest and costs, the sum specified by

           28 U.S.C. § 1332. As such, this matter falls under the Court’s diversity jurisdiction
Case 1:21-cv-23329-MGC Document 1 Entered on FLSD Docket 09/15/2021 Page 2 of 12




        pursuant to 28 U.S.C. § 1332. In the alternative, if diversity jurisdiction does not apply,

        then this matter falls under this Court’s admiralty and maritime jurisdiction.

     4. Defendant, at all times material hereto, personally or through an agent:

            a. Operated, conducted, engaged in or carried on a business venture in this state
               and/or county or had an office or agency in this state and/or county;

            b. Was engaged in substantial activity within this state;

            c. Operated vessels in the waters of this state;

            d. Committed one or more of the acts stated in Florida Statutes, Sections 48.081,
               48.181 or 48.193;

            e. The acts of Defendant set out in this Complaint occurred in whole or in part in
               this county and/or state;

            f. The cruise line ticket for the Plaintiff requires that suit be brought in this Court
               against the named Defendant in this action.

     5. Venue is proper in this district because the Defendant’s principal place of business is

        located within this district.

     6. The Defendant is subject to the jurisdiction of the Courts of this state.

     7. The causes of action asserted in this Complaint arise under the General Maritime Law of

        the United States.

     8. Defendant, as a common carrier, was engaged in the business of providing to the public

        and to the Plaintiff in particular, for compensation, vacation cruises aboard the vessel,

        Carnival Elation.

                                ALLEGATIONS COMMON TO ALL COUNTS

     9. All conditions precedent to the filing of this action have been satisfied, waived, or

        excused.

     10. On or about November 3, 2019, the Plaintiff was a fare-paying passenger aboard the



                                                 -2-
Case 1:21-cv-23329-MGC Document 1 Entered on FLSD Docket 09/15/2021 Page 3 of 12




             Carnival Elation. 1

         11. At all times material, Defendant owned and/or operated the Carnival Elation.

         12. At all times material, Defendant owed Plaintiff a duty of reasonable care under the

             circumstances.

         13. At all times material, Plaintiff was exercising due care for her own safety.

         14. On the aforementioned date, the Plaintiff was injured aboard Defendant’s cruise ship, the

             Carnival Elation, when she slipped and fell on Deck 9 in an area adjacent to the casino

             while she was walking to the Captain’s Ball. The floor where the Plaintiff fell was a

             highly polished tile that wet and unreasonably slippery.

         15. At the time of the Plaintiff’s fall, crew members were working in the subject area in

             close enough proximity to the location of the fall that they could have observed

             dangerous condition of the floor.

         16. Carnival failed to place warning signs in the area to alert Plaintiff to the condition of the

             floor.

         17. The subject deck surface was made unreasonably slippery by the presence of liquid

             and/or the lack of a non-slip or non-skid surface.

         18. Prior to her fall, Plaintiff was unaware that the floor was wet, and was unreasonably

             dangerous.

         19. Plaintiff’s fall on the unreasonably slippery floor caused Plaintiff to suffer injuries to her

             back and leg.

         20. Prior to the Plaintiff’s fall, Defendant was aware that the subject floor of the Carnival

             Elation (and its sister ships) were a high-risk area for falls.

         21. Prior to the Plaintiff’s fall, Defendant had, on previous occasions, placed warning signs in
  1
      By agreement of the parties, the statute of limitations was extended to September 30, 2021.

                                                            -3-
Case 1:21-cv-23329-MGC Document 1 Entered on FLSD Docket 09/15/2021 Page 4 of 12




        the subject area when the area was wet or could become wet.

     22. Prior to the Plaintiff’s fall, Defendant had, on previous occasions, placed warning signs in

        the corresponding areas of the Carnival Elation’s sister ships when those area were wet

        or could become wet.

     23. At the time of the Plaintiff’s fall, it was the Defendant’s policy that its crew members

        keep a constant watch for dangerous conditions and to correct them or protect against

        them when they are seen. Carnival’s crewmembers working in the area of the Plaintiff’s

        fall failed to abide by this policy.

     24. The Carnival Elation is in the Fantasy Class of Carnival ships along with seven sister

        ships: the Carnival Ecstasy, the Carnival Sensation, the Carnival Paradise, the Carnival

        Fantasy, the Carnival Fascination, the Carnival Imagination, and the Carnival

        Inspiration. Each of the Conquest Class ships are virtually identical in design and

        configuration. The decks, public areas, walkways, and staircases of the Conquest Class

        ships were all designed and constructed in substantially similar ways and with

        substantially similar materials.

                 COUNT I – NEGLIGENT MAINTENANCE OF THE DECK

        Plaintiff re-avers and re-alleges paragraphs 1-24 as if set forth herein.

     25. On the aforementioned date, the Plaintiff suffered serious personal injuries when she

        slipped and fell on a highly polished and wet tile floor.

     26. Prior to Plaintiff’s fall, Defendant knew the subject area was a high-traffic area and was

        subject to becoming wet.

     27. Defendant knew that the subject area was dangerous when wet because of previous slip

        and fall incidents on the same and similar tile floors.



                                                 -4-
Case 1:21-cv-23329-MGC Document 1 Entered on FLSD Docket 09/15/2021 Page 5 of 12




     28. Prior to the Plaintiff’s fall, the Defendant was also aware of substantially similar

        incidents in the same (or similar) area of the Carnival Elation and its sister ships.

        Accordingly, Defendant had actual and constructive notice of the dangerous condition

        created by the wet and/or slippery deck surface on its ship. See Thomas Frasca v. NCL,

        Case No.: 14-11955 (11th Circuit 2016).

     29. At all times material hereto, it was the non-delegable duty of Defendant to provide

        Plaintiff with reasonable care under the circumstances.

     30. At all times material hereto, it was the non-delegable duty of Defendant to maintain its

        subject walkways, platforms, decks, and staircases in a reasonably safe condition so that

        passengers, including the Plaintiff, had a reasonably safe means of walking aboard the

        vessel.

     31. Notwithstanding Defendant’s duty to exercise reasonable care under the circumstances,

        Defendant breached its duty by unreasonably:

        a.        Failing to properly maintain the subject floor on a passenger deck in a reasonably

                  safe, dry and non-slippery condition;

        c.        Failing to conduct routine safety inspections of the subject floor to determine if

                  the floor was unreasonably slippery when wet;

        d.        Failing to assign a sufficient number of crew members to keep the subject floor in

                  a clean and dry condition;

        e.        Failing to discover in a timely manner the wet, slippery, and hazardous condition

                  of the subject floor; and/or

        f.        Failing to comply with the floor manufacturer’s and/or installer’s maintenance

                  protocols for the subject floor.



                                                     -5-
Case 1:21-cv-23329-MGC Document 1 Entered on FLSD Docket 09/15/2021 Page 6 of 12




     32. The above acts and/or omissions caused and/or contributed to the Plaintiff being severely

         injured because Plaintiff’s incident would not have occurred but for Defendant’s failure

         to adequately inspect and maintain the subject area.

     33. At all times material, the Defendant either created the dangerous conditions of which

         Plaintiff complains and/or the dangerous conditions existed for a sufficient period of time

         that Defendant had constructive knowledge of the dangerous conditions and/or Defendant

         had actual knowledge of the dangerous conditions alleged herein to have caused or

         contributed to causing Plaintiff’s injury.

     34. At all times material hereto, the subject area was not adequately maintained or inspected

         so that passengers, including the Plaintiff, could walk aboard the vessel in a reasonably

         safe manner, thereby creating a dangerous and/or hazardous condition.

     35. As a result of the negligence of the Defendant, the Plaintiff was injured in and about her

         body and extremities and suffered pain, mental and emotional distress and anguish

         therefrom; incurred medical expense and physical handicap and a loss of the ability to

         enjoy life; suffered an aggravation of known and unknown pre-existing conditions,

         suffered a loss of enjoyment and value of the cruise; suffered scarring and disfigurement,

         suffered a loss of earnings and/or earning capacity. Said personal injuries are permanent

         and/or continuing in nature and the Plaintiff shall continue to suffer such losses and

         impairments in the future.

         WHEREFORE, Plaintiff demands judgment from Defendant for damages, pre-judgment

  interest and costs. Jury trial is demanded.

                 COUNT II – NEGLIGENT DESIGN AND CONSTRUCTION

         Plaintiff re-avers and re-alleges Paragraphs 1-24 as if set forth herein.



                                                  -6-
Case 1:21-cv-23329-MGC Document 1 Entered on FLSD Docket 09/15/2021 Page 7 of 12




     36. On the aforementioned date, the Plaintiff suffered serious personal injuries when she

        slipped and fell on a highly polished and wet tile floor.

     37. The floor surface was unreasonably slippery due to its insufficient non-slip or non-skid

        properties.

     38. Defendant actively participated in the design and construction of the Carnival Elation.

        Defendant, through its new-build department, in-house engineers, architects, designers

        and others actively participated in the design and construction of the flooring which

        caused Plaintiff’s injury and chose or participated in choosing the materials such as the

        flooring/decking where the incident occurred.

     39. Defendant contracted with design firms to design and construct the floor where this

        incident occurred, contracted with the shipyard to build the ship, stationed representatives

        at the shipyard to oversee construction and design elements, and through the contract

        documents and relationship as owner had the ultimate ability to reject or accept the

        design, construction and materials used on the floor where Plaintiff slipped and fell.

     40. Defendant was negligent in the design, construction, inspection, and approval process of

        the ship for failing to select, construct, and/or design flooring which was reasonably safe

        under the circumstances when it was wet.

     41. Defendant knew or should have known through the exercise of reasonable care that the

        deck in the area where Plaintiff slipped and fell was unreasonably slippery and dangerous

        when wet.

     42. As a direct and proximate cause of Defendant’s negligence, the Plaintiff was injured in

        and about her body and extremities and suffered pain, mental and emotional distress and

        anguish therefrom; incurred medical expense and physical handicap and a loss of the



                                                 -7-
Case 1:21-cv-23329-MGC Document 1 Entered on FLSD Docket 09/15/2021 Page 8 of 12




         ability to enjoy life; suffered an aggravation of known and unknown pre-existing

         conditions, suffered a loss of enjoyment and value of the cruise; suffered scarring and

         disfigurement, suffered a loss of earnings and/or earning capacity. Said personal injuries

         are permanent and/or continuing in nature and the Plaintiff shall continue to suffer such

         losses and impairments in the future.

         WHEREFORE, Plaintiff demands judgment from Defendant for damages, pre-judgment

  interest and costs. Jury trial is demanded.

                         COUNT III – NEGLIGENT FAILURE TO WARN

         Plaintiff re-avers and re-alleges Paragraphs 1-24 as if set forth herein.

     43. Defendant knew or should have known through the exercise of reasonable care that the

         floor where Plaintiff slipped and fell was wet and also was unreasonably slippery and

         dangerous when wet.

     44. Prior to the Plaintiff’s fall, the Defendant was aware of substantially similar incidents in

         the same (or similar) area of the Carnival Elation and its sister ships. Accordingly,

         Defendant had actual and constructive notice of the dangerous condition created by the

         wet and/or slippery deck surface on its ship. See Thomas Frasca v. NCL, Case No.: 14-

         11955 (11th Circuit 2016).

     45. At the time of the subject incident, it was the Defendant’s policy that crew members

         place warning signs in areas being mopped and to keep those signs in place until the

         mopped area was dry.

     46. On previous occasions, prior to the Plaintiff’s fall, the Defendant had placed warning

         signs in the subject area when it knew the area was wet or that it could become wet.

     47. Defendant had a duty to warn Plaintiff of known dangers that were not readily apparent



                                                  -8-
Case 1:21-cv-23329-MGC Document 1 Entered on FLSD Docket 09/15/2021 Page 9 of 12




        to Plaintiff through the ordinary use of her senses.

     48. Notwithstanding Defendant’s duty to exercise reasonable care under the circumstances,

        Defendant breached its duty by:

            a. Failing to place warning/caution signs in the area;

            b. Failing to cordon off the subject area;

            c. Failing to warn Plaintiff that the deck was wet;

            d. Failing to warn Plaintiff that the deck was unreasonably and dangerously slippery

                when wet;

            e. Failing to place a caution sign to warn passengers including Plaintiff of the

                unreasonably slippery substance and/or hazardous flooring surface;

            f. Failing to warn of other accidents previously occurring on same area and/or type

                of flooring surface under substantially similar circumstances;

            g. Failing to warn of the hazard(s) posed to passengers, including the Plaintiff, due

                to improper and/or inadequate maintenance and/or inspection of the subject area;

            h. Failing to warn passengers, including the Plaintiff, of the dangerous condition;

                and/or

            i. Failing to abide by its own internal policies and procedures regarding the

                placement of warnings signs in areas being mopped.

     49. The above acts and/or omissions caused and/or contributed to the Plaintiff being injured

        because Plaintiff would not have used the subject area had Defendant and/or its agents,

        servants and/or employees adequately warned the Plaintiff of the foregoing.

     50. Defendant knew or should have known through the exercise of reasonable care in the

        circumstances that the floor where Plaintiff slipped and fell was wet and also was



                                                 -9-
Case 1:21-cv-23329-MGC Document 1 Entered on FLSD Docket 09/15/2021 Page 10 of 12




          unreasonably slippery and dangerous when wet.

      51. As a direct and proximate cause of Defendant’s negligence, the Plaintiff was injured in

          and about her body and extremities and suffered pain, mental and emotional distress and

          anguish therefrom; incurred medical expense and physical handicap and a loss of the

          ability to enjoy life; suffered an aggravation of known and unknown pre-existing

          conditions, suffered a loss of enjoyment and value of the cruise; suffered scarring and

          disfigurement, suffered a loss of earnings and/or earning capacity. Said personal injuries

          are permanent and/or continuing in nature and the Plaintiff shall continue to suffer such

          losses and impairments in the future.

          WHEREFORE, Plaintiff demands judgment from Defendant for damages, pre-judgment

   interest and costs. Jury trial is demanded.

               COUNT IV – GENERAL NEGLIGENCE AGAINST DEFENDANT

          Plaintiff re-avers and re-alleges Paragraphs 1-24 as if set forth herein.

      52. At all times material hereto, it was the non-delegable duty of Defendant to provide

          Plaintiff with reasonable care under the circumstances.

      53. Notwithstanding Defendant’s duty to exercise reasonable care under the circumstances,

          Defendant breached its duty by:

              a. Failing to discover in a timely manner the wet, slippery, and hazardous condition

                  of the subject floor;

              b. Failing to comply with the floor manufacturer’s and/or installer’s maintenance

                  protocols for the subject floor;

              c. Failing to eliminate and/or modify the hazard(s) which caused Plaintiff to suffer

                  his accident;



                                                     - 10 -
Case 1:21-cv-23329-MGC Document 1 Entered on FLSD Docket 09/15/2021 Page 11 of 12




           d. Failing to properly and safely train its crewmembers in the care and maintenance

               of the subject floor surface;

           e. Failing to conduct routine safety inspections of the subject floor to determine if

               the floor was unreasonably slippery when wet;

           f. Failing to assign a sufficient number of crew members to keep the subject floor in

               a clean and dry condition;

           g. Failing to ascertain the cause of prior similar accidents occurring on any of the

               Defendant’s vessels fleet wide so as to take adequate measures to prevent their

               reoccurrence, and more particularly Plaintiff’s accident;

           h. Failing to promulgate and/or enforce adequate policies and procedures aimed at

               ensuring that the hazardous condition which caused Plaintiff’s incident would be

               discovered and corrected;

           i. Failing to promulgate and/or enforce adequate policies and procedures aimed at

               warning passengers, and Plaintiff in particular, of the hazardous condition that

               caused Plaintiff’s injury; and/or

           j. Failing to promulgate and/or enforce adequate policies and procedures aimed at

               maintaining the Defendant’s vessel in a reasonably safe condition for passengers.

     54. At all times material hereto, Defendant knew of the foregoing dangerous conditions

        causing Plaintiff’s incident or that the conditions existed for a sufficient length of time so

        that Defendant, in the exercise of reasonable care under the circumstances, should have

        learned of them. This knowledge was or should have been acquired through Defendant’s

        set up, maintenance, inspection and/or supervision of the subject area and/or through

        prior incidents involving passengers injured due to the unsafe conditions including, but



                                                - 11 -
Case 1:21-cv-23329-MGC Document 1 Entered on FLSD Docket 09/15/2021 Page 12 of 12




          not limited to, unreasonably slippery substances and/or unreasonably slippery flooring

          surfaces, thereby creating a hazardous condition, while on Defendant’s vessels and/or

          other vessels reported within the cruise industry.

      55. As a direct and proximate cause of Defendant’s negligence, the Plaintiff was injured in

          and about her body and extremities and suffered pain, mental and emotional distress and

          anguish therefrom; incurred medical expense and physical handicap and a loss of the

          ability to enjoy life; suffered an aggravation of known and unknown pre-existing

          conditions, suffered a loss of enjoyment and value of the cruise; suffered scarring and

          disfigurement, suffered a loss of earnings and/or earning capacity. Said personal injuries

          are permanent and/or continuing in nature and the Plaintiff shall continue to suffer such

          losses and impairments in the future.

          WHEREFORE, Plaintiff demands judgment from Defendant for damages, pre-judgment

   interest and costs. Jury trial is demanded.

   Dated: September 15th 2021.

                                                           LIPCON, MARGULIES
                                                           & WINKLEMAN, P.A.
                                                           Attorneys for Plaintiff
                                                           One Biscayne Tower, Suite 1776
                                                           2 S. Biscayne Boulevard
                                                           Miami, Florida 33131
                                                           Telephone No.: (305) 373-3016
                                                           Facsimile No.: (305) 373-6204

                                                  By: /s/ Geoffrey E. Probst
                                                      GEOFFREY E. PROBST
                                                      Florida Bar No. 505498
                                                      gprobst@lipcon.com




                                                  - 12 -
